     Case 1:20-cv-03531-KBJ Document 13 Filed 03/05/21 Page 1 of 19




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


CARL D. NEFF,

          Plaintiff,

     v.                                Civil Action No. 20-03531 (KBJ)


MURIEL BOWSER, et al.,

          Defendants.



              DEFENDANTS’ REPLY IN SUPPORT OF
       CROSS-MOTION FOR SUMMARY JUDGMENT OR, IN THE
    ALTERNATIVE, TO DISMISS PLAINTIFF’S AMENDED COMPLAINT
             Case 1:20-cv-03531-KBJ Document 13 Filed 03/05/21 Page 2 of 19




                                TABLE OF CONTENTS
INTRODUCTION .......................................................................................................... 1
ARGUMENT .................................................................................................................. 2
   I.     Plaintiff’s Claims Are Not Justiciable................................................................. 2
   II.       Plaintiff’s Damages Claim Should Be Dismissed on Its Face......................... 5
        A.   Plaintiff Concedes He Cannot Recover the Damages He Seeks Under the
        Takings Clause. ...................................................................................................... 5
        B.      The Moratorium Did Not Cause Plaintiff’s Alleged Damages..................... 6
   III. The Court Should Deem All of Defendants’ Material Facts Admitted
   Because Plaintiff Does Not Dispute Defendants’ Statement of Material Facts. ..... 8
   IV.       Plaintiff’s Claims Fail on the Merits. ............................................................ 10
        A.   The District Can Abolish or Alter a Cause of Action Without Violating
        the Right of Access to Courts. .............................................................................. 10
        B.      The Moratorium Does Not Violate the Contracts Clause. ......................... 11
        C.      The District Is Entitled to Judgment on Plaintiff’s Takings Claim. ......... 14
   V.        Preliminary Injunctive Relief Is Not Warranted. ......................................... 15
CONCLUSION............................................................................................................. 16




                                                               ii
        Case 1:20-cv-03531-KBJ Document 13 Filed 03/05/21 Page 3 of 19




                                   INTRODUCTION

      Plaintiff Carl Neff wants to evict his tenant because he alleges she is damaging

his property. He argues that four provisions of law, collectively referred to in the

Parties’ briefings as “the Moratorium,” unconstitutionally prevent him from seeking

the eviction he desires. But plaintiff lacks standing to seek prospective relief, because

he does not face any certainly impending harm from any provision of the Moratorium,

and because his case may fit into one of its exceptions. If this Court does not agree

that plaintiff lacks standing, it should abstain from deciding plaintiff’s claims because

they may all be avoided by a local court decision on whether his case fits into an

exception.

      Even if this Court finds it has jurisdiction, and exercises it, plaintiff’s claim for

damages should be dismissed because he has failed to oppose the arguments the

District of Columbia (the District) put forth in its cross-motion for summary judgment

or, in the alternative, to dismiss plaintiff’s Amended Complaint (Motion).

Alternatively, plaintiff’s damages claim should be dismissed because the District did

not cause the alleged damages.

      Further, if this Court exercises jurisdiction, it should also grant judgment for

the District on plaintiff’s remaining claims. Plaintiff does not dispute any material

facts, and fails to counter the arguments in the District’s Motion.

Finally, even if this Court finds plaintiff is likely to succeed on the merits, it should

deny emergency injunctive relief, because the balance of the equities and the public
        Case 1:20-cv-03531-KBJ Document 13 Filed 03/05/21 Page 4 of 19




interest favor saving lives over plaintiff possibly avoiding property damage that is

fully reparable.

                                     ARGUMENT

I.    Plaintiff’s Claims Are Not Justiciable.

      A.     Plaintiff Lacks Standing To Seek Prospective Relief.

      Plaintiff lacks standing to challenge any provision of the Moratorium because

he does not face any certainly impending injury as a result of the Moratorium. In its

Motion, the District demonstratedd that plaintiff lacks standing to challenge D.C.

Code § 42-3505.01(k), which suspends certain evictions, because, if his allegations are

true, his case may fit into one of the statutory exceptions found in the next subsection,

§ 42-3505.01(k-1). Mem. Supp. Defs.’ Opp’n and Cross-Mot. for Summ. J., or, In the

Alternative, Mot. to Dismiss (Defs.’ Mem.), [8] at 21-22. 1 Thus, because the Eviction

Moratorium might not apply to him at all, plaintiff does not face any “certainly

impending” injury as a result of that provision. Id. In response, plaintiff argues that

the other three provisions of the Moratorium prevent him from employing the

exceptions of (k-1) because they prevent landlords from serving any notice to vacate,

from filing any summary claim for eviction, and from effecting proper service of any

such complaint until the end of the public health emergency. Mem. Supp. Pl.’s Mot.

for Prelim. Inj. and Summ. J., and Opp’n to Defs.’ Cross-Mot. for Summ. J. (Pl.’s

Opp’n), [9] at 8. He describes this as an “absurd result.” Id. But plaintiff’s

interpretation of the Moratorium is incorrect.



1     All citations to filings are to the ECF, not native, page numbers.
                                           2
        Case 1:20-cv-03531-KBJ Document 13 Filed 03/05/21 Page 5 of 19




      The exceptions found in § 42-3505.01(k-1) apply to each other provision of the

Moratorium for at least three reasons. First, the Council of the District of Columbia

(the Council) enacted the Filing Moratorium to clarify the scope of the Eviction

Moratorium in § 42-3505.01(k)(3). 2 See Coronavirus Omnibus Emergency Act of 2020,

D.C. Act 23-317 (May 13, 2020) (titling the Filing Moratorium as “eviction

clarification”). As solely a “clarification,” it follows that the Filing Moratorium would

not cover cases outside the scope of the Eviction Moratorium itself, including the

exceptions recited in subsection (k-1). Second, the exceptions apply as a matter of

statutory construction and common sense. If the exceptions did not apply to the Filing

Moratorium, the Summons Delay and the Notice Moratorium, as plaintiff argues, a

housing provider who obtained a judgment that one of the exceptions applies would

nevertheless be prevented from evicting a tenant because those other provisions

would preclude filing, serving or succeeding on such a claim. 3 That would render the

subsection (k-1) exceptions essentially superfluous. See Stevens v. D.C. Dep’t of

Health, 150 A.3d 307, 315-16 (D.C. 2016) (statutes should be construed “so that no

part will be inoperative or superfluous, void or insignificant” (quoting Corley v.




2     The District uses the same defined terms here as in its Motion.

3      As the text of D.C. Code § 42-3505.01(k-1) makes clear, a judicial
determination that one of the exceptions applies is a condition precedent to initiating
an eviction proceeding. See id. (stating eviction can occur only when a “court of
competent jurisdiction has” found an exception exists (emphasis added)); see Walter
Reed Mews Ltd. Partner v. Wilkins, Case No. 2005 LTB 29799, 2006 WL 3043114, at
*2 (D.C. Super. Ct. 2006) (construing identical language in a separate provision of the
same statute to require “a judicial determination that illegal activity has occurred …
before a housing provider can initiate proceedings to evict the tenant”).
                                           3
        Case 1:20-cv-03531-KBJ Document 13 Filed 03/05/21 Page 6 of 19




United States, 556 U.S. 303, 314 n.5 (2009))). Third, and relatedly, concluding that

the exceptions do not apply would mean that the Council nullified the enumerated

exceptions sub silentio because a housing provider would still be unable to begin the

eviction process in cases where an exception applies. It is “highly unlikely that the

Council would have altered preexisting law in so fundamental a way implicitly rather

than explicitly.” Newell-Brinkley v. Walton, 84 A.3d 53, 58 (D.C. 2014).

      Under District law, then, plaintiff faces no certainly impending injury as a

result of the Moratorium because, if his allegations are true, and he obtains a judicial

determination that one of the (k-1) exceptions applies, then he could continue with

any subsequent proceedings unconstrained by the Moratorium. It is plaintiff’s burden

to establish he has standing, and that he faces a certainly impeding injury. E.g.,

Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016); Clapper v. Amnesty Int’l USA,

568 U.S. 398, 412 (2013). Plaintiff has not carried that burden.

      B.     The Court Should Abstain From Deciding Plaintiff’s Constitutional
             Challenges Because They May Be Avoided Under State Law.

      Alternatively, this Court should abstain from exercising jurisdiction over all of

plaintiff’s claims (including his damages claim), under the Pullman abstention

doctrine. Plaintiff raises only constitutional questions. These are issues of first

impression, some of which are currently pending before the District of Columbia

Court of Appeals. See District of Columbia v. Towers, 21-CV-34 (D.C. 2021)

(addressing the constitutionality of the Filing Moratorium). As discussed above,

plaintiff’s case may not be subject to any of the Moratorium’s provisions—but no

plaintiff has yet advanced this argument in a District of Columbia court, and no court

                                           4
          Case 1:20-cv-03531-KBJ Document 13 Filed 03/05/21 Page 7 of 19




has ruled on whether plaintiff’s case fits into these exceptions. The relationship

between, and interpretation of, the Moratorium’s four provisions is thus uncertain

under District of Columbia law. To avoid unnecessarily deciding plaintiff’s

constitutional challenges, this Court should decline to exercise jurisdiction over his

claims and permit District of Columbia courts to decide in the first instance whether

the Moratorium applies to plaintiff’s case. See Defs.’ Mem. at 25-26 (discussing

Pullman abstention doctrine); Lake Carriers’ Ass’n v. MacMullan, 406 U.S. 498, 512

(1972).

II.   Plaintiff’s Damages Claim Should Be Dismissed on Its Face.

      A.      Plaintiff Concedes He Cannot Recover the Damages He Seeks Under
              the Takings Clause.

      The Court should treat the District’s motion to dismiss plaintiff’s claim for

damages as conceded, under Local Civil Rule 7(b). That rule requires an opposing

party to file a memorandum of points and authorities in response to any motion, and

specifies that if “such a memorandum is not filed, the Court may treat the motion as

conceded.” “Though this circuit has rejected the application of this” rule to “motions

for summary judgment, it remains in place for motions to dismiss.” Lee-Thomas v.

LabCorp, 316 F. Supp. 3d 471, 474-75 (D.D.C. 2018) (citation omitted) (granting

unopposed motion to dismiss as conceded under Rule 7(b)); see also, e.g., Winston &

Strawn, LLP v. McLean, 843 F.3d 503, 508 (D.C. Cir. 2016); Cohen v. Bd. of Trs. of

the Univ. of the Dist. of Columbia, 819 F.3d 476, 484 (D.C. Cir. 2016); Wannall v.

Honeywell, 775 F.3d 425, 428 (D.C. Cir. 2014);




                                          5
        Case 1:20-cv-03531-KBJ Document 13 Filed 03/05/21 Page 8 of 19




Resolution, Inc., 251 F. Supp. 3d 240, 245 (D.D.C. 2017) (applying LCvR 7(b) to

motion to dismiss).

       In his opposition, plaintiff failed to respond in any substantive way to the

District’s argument that the damages he seeks cannot be recovered under the Takings

Clause. Compare Defs.’ Mem. at 43-44, with Pl.’s Opp’n at 19. Plaintiff’s three-

sentence response lacks citation to any authority. Pl.’s Opp’n at 19. In effect, plaintiff

has failed to file a memorandum of points and authorities in opposition to the

District’s Motion to dismiss his damages claims. Id. For this reason, and for the

reasons stated in the Motion, this Court should dismiss plaintiff’s claim for damages.

See LCvR 7(b); Defs.’ Mem. at 43-45; Pl.’s Opp’n at 19; Lee-Thomas, 316 F. Supp. at

474-75; Habliston, 251 F. Supp. 3d at 245.

       B.     The Moratorium Did Not Cause Plaintiff’s Alleged Damages.

       Even if this Court finds that plaintiff has properly opposed the District’s

motion to dismiss, and that damages other than diminution in rental value are

recoverable under a takings claim, plaintiff’s damages claim should still be dismissed

because no conduct by the District caused plaintiff’s alleged damages. Plaintiff brings

his claim for damages as a part of his Takings Clause claim under 42 U.S.C. § 1983.

Am. Compl. [5] ¶ 5, pp. 1, 14. “Tort law proximate cause principles apply to § 1983

actions.” Elkins v. District of Columbia, 610 F. Supp. 2d 52, 61 (D.D.C. 2009).

“Proximate cause requires both a causal relationship between the [unlawful] act and

the plaintiff’s injury and foreseeability of the injury.” Id.




                                             6
        Case 1:20-cv-03531-KBJ Document 13 Filed 03/05/21 Page 9 of 19




      Here, plaintiff seeks compensation for damage allegedly done by his tenant to

his property, and for fines allegedly imposed as a result of that damage. E.g., Am.

Compl. at 16 (Prayer for Relief (E)). He argues that these damages are “a direct result

of the Moratorium,” because “[h]ad [p]laintiff been able to engage in legal proceedings

to evict his Tenant, the damages could have been avoided.” Pl.’s Opp’n at 19. That

argument defies common sense because plaintiff also alleges that the damage done

by his tenant would be the basis for the eviction he seeks. See Am. Compl. ¶ 56; Pl.’s

Opp’n at 9; see also Pl.’s Opp’n at 21 (arguing that plaintiff acted with “alacrity” in

filing this suit for relief after his property was “flooded in October 2020”).

      Plaintiff has not plausibly alleged that the District’s enactment of the

Moratorium caused plaintiff’s damages, because there is no reason to believe plaintiff

would have evicted his tenant before suffering the damages he alleges, even if there

were no Moratorium. Plaintiff alleges that his tenant started calling him and yelling

during the summer of 2020—but he does not allege that was a breach of the Lease,

or that he would have tried to evict her then, but for the Moratorium. See Am. Compl.

¶ 23. The only other allegations relating to damages range between October 15, 2020

and December 2020. Id. ¶¶ 24-41. Even if plaintiff had served his tenant with the

legally required notice to vacate on October 15, 2020, he would have had to wait 30

days before filing for eviction, D.C. Code § 42-3505.01(b); and at least another 7

business days after serving his complaint to appear at an initial hearing, see D.C.

Code § 16-1502; and then some unknown amount of time after that to appear at trial;

followed by an unknown amount of time after that to execute the eviction (if he



                                            7
       Case 1:20-cv-03531-KBJ Document 13 Filed 03/05/21 Page 10 of 19




succeeded). The earliest he might have had an initial hearing then, would have been

November 24, 2020, that is, just a week before the most recently alleged damage

seems to have occurred, in “December 2020.” Even if the initial hearing happened at

the earliest possible date, it is not plausible that plaintiff would have succeeded at

trial and executed an eviction order within the next week. And there is no reason to

believe plaintiff’s tenant damaged his property because of the Moratorium—at the

very least, plaintiff nowhere alleges that his tenant knows the Moratorium exists.

Plaintiff’s claim for damages should therefore be dismissed. See Elkins, 610 F. Supp.

2d at 62 (denying claim for damages not caused by the defendant’s unconstitutional

conduct); cf. Martinez v. California, 444 U.S. 277, 285 (1980) (affirming state action

did not proximately cause plaintiffs’ injury).

III.   The Court Should Deem All of Defendants’ Material Facts Admitted Because
       Plaintiff Does Not Dispute Defendants’ Statement of Material Facts.

       As required by Local Civil Rule 7(h), the District filed a statement of

undisputed material facts in support of its motion for summary judgment. See Defs.’

Statement of Undisputed Material Facts Supp. Cross-Mot. for Summ. J. (SUMF) [8]

at 52. The Court should deem all of the facts in the District’s SUMF admitted because

plaintiff has not controverted any of them with citations to record evidence.

       Local Civil Rule 7(h) requires all motions for summary judgment to be

accompanied by a statement of material facts, with “references to the parts of the

record relied upon to support the statement.” LCvR 7(h)(1). Any opposition to a

motion for summary judgment must include a response to that statement, which

identifies all material facts about which there is a genuine dispute, and which


                                           8
       Case 1:20-cv-03531-KBJ Document 13 Filed 03/05/21 Page 11 of 19




controverts disputed facts with citations to evidence in the record. Id. “The Court may

assume that facts identified by the moving party” in its SUMF “are admitted, unless

such a fact is controverted in the statement of genuine issues filed in opposition to

the motion.” Id. Uncontroverted facts are routinely assumed to be admitted under

this rule. E.g., Jankovic v. Int’l Crisis Group, 822 F.3d 576, 588 (D.C. Cir. 2016)

(“Under the local rules, uncontested facts may be taken as true for purposes of

summary judgment.”); Hawkins v. District of Columbia, Civil Action No. 17-1982,

2020 WL 601886, at *2-4 (D.D.C. Feb. 7, 2020) (admitting movant’s facts where non-

movant cited only to the complaint in response);Willis v. FBI, Civil Action No. 17-

1959, 2019 WL 2138036, at *5 (D.D.C. May 16, 2019) (accepting unrebutted facts as

true); Francis v. Acosta, Civil Action No. 16-763, 2019 WL 1858302, at *5-6 (D.D.C.

Apr. 25, 2019) (same), aff’d sub nom. Francis v. Scalia, No. 19-5162, 2020 WL 282945

(D.C. Cir. Jan. 8, 2020).

      Here, although plaintiff filed a statement in support of his own motion along

with his reply, nothing in that statement (or any other document) responds to or

disputes the facts set forth in the District’s SUMF. See generally Pl.’s Statement of

Undisputed Material Facts Supp. Mot. for Summ. J. [12]. Thus, plaintiff has failed to

controvert or rebut any of the facts set forth in the District’s SUMF, and this Court

should deem all of those facts admitted. See LCvR 7(h); Hawkins, 2020 WL 601886,

at *2-4; Willis, 2019 WL 2138036, at *5; Francis, 2019 WL 1858302, at *5-6. 4




4      As outlined in the District’s response to plaintiff’s statement, plaintiff has also
failed to support many of his own “facts” with citations to record evidence: eight of
                                            9
       Case 1:20-cv-03531-KBJ Document 13 Filed 03/05/21 Page 12 of 19




IV.   Plaintiff’s Claims Fail on the Merits.

      A.     The District Can Abolish or Alter a Cause of Action Without Violating
             the Right of Access to Courts.

      In its Motion, the District argued that the Moratorium does not violate the

right of access to courts because the Moratorium merely alters a cause of action, and

the District can alter a cause of action without violating the right. Defs.’ Mem. at 26-

28. In response, plaintiff appears to concede that the District could abolish a cause of

action without violating the right. Pl.’s Opp’n at 10. But he faults the District for not

citing an “authority supporting [its] view that any moratorium amounts to an

abolishment of an underlying cause of action.” Id. The District’s position is that the

Moratorium temporarily alters the cause of action, not that the cause of action has

been abolished. Defs.’ Mem. at 26-28. And certainly the greater power to abolish

includes the lesser power to alter or temporarily suspend. See Garcia v. Wyeth-Ayerst

Laboratories, 385 F.3d 961, 968 (6th Cir. 2004) (holding “argument that a state

statute” alters cause of action by “stiffen[ing] the standard of proof … does not

implicate” the right of access to courts); cf. Mitchell v. W.T. Grant Co., 416 U.S. 600,

604 (1974) (“[T]he definition of property rights is a matter of state law … .”); McQueen

v. Nat’l Capital Hous. Auth., 366 A.2d 786, 798 (D.C. 1976) (“Property interests, of

course, are not created by the Constitution.”).

      Plaintiff also urges this Court to follow the reasoning of a ruling from the

Superior Court of the District of Columbia, which held that one aspect of the



plaintiff’s 16 facts lack any specific citation, and six of the remaining eight cite only
to plaintiff’s Amended Complaint.
                                           10
       Case 1:20-cv-03531-KBJ Document 13 Filed 03/05/21 Page 13 of 19




Moratorium violates the right of access to courts. Pl.’s Opp’n at 11. The District has

appealed that decision. See Defs.’ Mem. at 27-28.

      B.      The Moratorium Does Not Violate the Contracts Clause.

              1.    The Moratorium Reasonably Advances a Compelling Interest.

      In 2018, the Supreme Court reaffirmed a two-part test for Contracts Clause

violations:   The Clause applies only when the challenged act “operate[s] as a

substantial impairment of a contractual relationship,” but, even when it does operate

as a substantial impairment, the act does not violate the Contracts Clause if it is

“drawn in an ‘appropriate’ and ‘reasonable’ way to advance a ‘significant and

legitimate public purpose.’” Sveen v. Melin, 138 S. Ct. 1815, 1821 (2018) (quoting

Energy Reserves Group, Inc. v. Kansas Power and Light Co., 459 U.S. 400, 411-12

(1983)); Defs.’ Mem. at 29.

      Plaintiff ignores this precedent, insisting that the Moratorium is invalid if it

“extends beyond what is necessary to achieve the government’s interests.” Pl.’s Opp’n

at 16. But that is not the standard applicable here. The demanding standard plaintiff

cites applies when, for example, state action draws racial distinctions; in such cases,

“the means chosen to accomplish the government’s asserted purpose must be

specifically and narrowly framed to accomplish that purpose.” Grutter v. Bollinger,

539 U.S. 306, 333 (2003) (internal quotation marks omitted). In contrast, most

infringements on contracts are subject to deferential review. E.g., Sveen, 138 S. Ct.

at 1821; Energy Reserves, 459 U.S. at 412-13 (“Unless the State itself is a contracting

party, as is customary in reviewing economic and social regulation, courts properly



                                          11
       Case 1:20-cv-03531-KBJ Document 13 Filed 03/05/21 Page 14 of 19




defer to legislative judgment as to the necessity and reasonableness of a particular

measure.”) (citations and internal quotation marks omitted); Keystone Bituminous

Coal Ass’n v. DeBenedictus, 480 U.S. 470, 506 (1987).

      The Moratorium survives this deferential standard of review. Defs.’ Mem. at

38-39. Plaintiff does not dispute that it serves a compelling interest, compare Defs.’

Mem. at 36 with Pl.’s Opp’n at 14-16, or that it was designed to enable residents to

shelter or distance in place as necessary, and to minimize dislocation, in the face of a

particularly contagious airborne disease, Defs.’ Mem. at 38-39. None of the cases

plaintiff cites concern purported contract infringements arising from legislation

designed to save lives. And the distinctions plaintiff does assert are incorrect. The

Moratorium does not “apply broadly to all tenants.” Compare Pl.’s Mem. at 16 with

D.C. Code § 42-3505.01(k-1) and Argument Section I.A above. The Moratorium does

leave “open the opportunity to pursue certain remedies through a breach of contract

claim.” Compare Pl.’s Mem. at 16 with Defs.’ Mem. at 34.

             2.     Plaintiff Misinterprets the District’s Arguments Concerning
                    Substantial Impairment.

      As established in the District’s Motion, plaintiff has failed to show that the

Moratorium operates as a substantial impairment of his contract, for a variety of

reasons. Defs.’ Mem. at 33-34. Notably, plaintiff does not dispute that he could file an

action for breach of contract and seek full compensation for his alleged damages.

Compare id. with Pl.’s Opp’n at 12-14. He does not allege that his tenant has stopped




                                          12
       Case 1:20-cv-03531-KBJ Document 13 Filed 03/05/21 Page 15 of 19




paying rent. See generally Am. Compl. 5 And plaintiff never had an unconditional

right to evict his tenant. See generally D.C. Code § 42-3505.01; Defs.’ Mem. at 32-33.

His ability to evict was subject to numerous express limitations when he entered into

the Lease, and to limitations implied by the District’s police power, and prior uses of

that power to afford relief to tenants during declared emergencies. Id. Even assuming

the Moratorium applies to his case, plaintiff is thus able to substantially secure the

benefit of his bargain without evicting his tenant. In any event, as discussed above,

the Court need not decide whether the Moratorium operates as a substantial

impairment to plaintiff’s contract; it is enough to find that it reasonably advances a

significant and legitimate purpose, even if impairment is assumed.

      Nonetheless, for the sake of clarity, the District will correct certain assertions

in the plaintiff’s opposition on this point. The District does not agree that plaintiff

has established that his tenant failed to adhere to the contractual provisions of his

Lease. See Defs.’ Mem. at 22-23. But see Pl.’s Opp’n at 13. Even if he did establish

that, the District likewise has not argued that removal of an enforcement mechanism

can never substantially impair contract obligations. The Contracts Clause instead

requires legislation to be considered on a case-by-case basis. Defs.’ Mem. at 39. And

plaintiff argues the District cannot point to another, prior example of District

regulation “amount[ing] to a suspension of the landlord’s longstanding right to evict




5       In his opposition, plaintiff asserts for the first time that he is suffering
economic harm “due to nonpayment and other lease violations,” Pl.’s Opp’n at 20, but
there is nothing in the record or in the allegations he has put forward to establish
this. It is not clear what this uncited, passing reference means.
                                          13
       Case 1:20-cv-03531-KBJ Document 13 Filed 03/05/21 Page 16 of 19




for an indefinite length of time.” But the District did point to such an example: a

regulatory regime, passed amid World War I, that indefinitely suspended a landlord’s

ability to evict a tenant, so long as the tenant continued to pay rent and perform lease

obligations, according to terms determined by an administrative commission. See

Defs.’ Mem. at 30-31 (citing The Food Control and the District of Columbia Rents Act,

P.L. 66-93 § 106, 41 Stat. 298 (1919)). Those restrictions did not violate the Contracts

Clause, and neither do the restrictions imposed by the Moratorium here. See Defs.’

Mem. at 30-31 (citing Block v. Hirsch, 256 U.S. 135, 158 (1921)).

      C.     The District Is Entitled to Judgment on Plaintiff’s Takings Claim.

             1.     The Moratorium Does Not Effect a Physical Taking.

      Plaintiff’s claim under the Takings Clause cannot be distinguished from the

claims advanced, and denied, in Yee v. City of Escondido, 503 U.S. 519 (1992). Defs.’

Mem. at 40-42. Plaintiff offered nothing to rebut this contention in his opposition.

Compare Pl.’s Mem. Supp. Mot. for Prelim. Injunction and Summ. J., [6-1] at 29

(“[T]he Tenant has exceeded the scope of Plaintiff’s invitation … .”) with Pl.’s Opp’n

at 17-18 (attempting to distinguish Yee by arguing that “the Tenant has exceeded the

scope of Plaintiff’s invitation”). Accordingly, the District is entitled to judgment on

plaintiff’s claim under the Takings Clause. Defs.’ Mem. at 40-42.

             2.     Plaintiff Is Not Entitled to Prospective Relief.

      Even if this Court found that the Moratorium effects a physical taking, plaintiff

is not entitled to an order invalidating the Moratorium, or to injunctive relief. The

remedy for a taking is monetary compensation. Defs.’ Mem. at 42 (citing Knick v.



                                          14
       Case 1:20-cv-03531-KBJ Document 13 Filed 03/05/21 Page 17 of 19




Twp. of Scott, 139 S. Ct. 2162, 2176 (2019)). In opposition, plaintiff does not

distinguish, or even acknowledge, the Supreme Court’s most recent decision on point.

Pl.’s Opp’n at 18-19 (failing to discuss Knick, or any case decided after Knick).

Instead, he argues that injunctive relief is available when the alleged injuries “cannot

be compensated by money damages” or “ascertained with any degree of certainty,”

and “the injury is of a continuing nature.” Id. at 18 (quoting Kucera v. State, 995 P.2d

63, 69 (Wash. 2000)). But the case plaintiff quotes is merely reciting standards for

injunctive relief under Washington State law, and the decision nevertheless holds

that the proper remedy for the plaintiffs’ alleged taking is compensation. Kucera, 995

P.2d at 69-70. And even under plaintiff’s putative standard, he is not entitled to

injunctive relief because his alleged injuries can be compensated with damages. See

Defs.’ Mem. at 46. Accordingly, the District is entitled to judgment on plaintiff’s

requests for prospective relief. Defs.’ Mem. at 42.

V.    Preliminary Injunctive Relief Is Not Warranted.

      For similar reasons, even if the Court finds plaintiff is likely to succeed on the

merits, plaintiff is not entitled to emergency injunctive relief under any claim.

Plaintiff does not dispute that empirical evidence has shown that eviction moratoria

help to limit the spread of COVID-19, and to save lives, and that the effect is stronger

when moratoria reach the early stages of eviction proceedings. See SUMF ¶¶ 32, 33;

Argument Section III above. And plaintiff has not established that he has suffered

any harm thus far. See Defs.’ Mem. at 48. Even if he has suffered, or will suffer, harm

by having to repair damage done to his property, such harm is reparable with money



                                          15
       Case 1:20-cv-03531-KBJ Document 13 Filed 03/05/21 Page 18 of 19




damages. Id. at 46. Thus, preservation of the status quo here could literally save lives,

but plaintiff has failed to demonstrate that he is entitled to the extraordinary remedy

of an emergency relief at all. Under these circumstances, the balance of the equities

and the public interest weigh decidedly against plaintiff, and the Court should deny

emergency injunctive relief.

                                    CONCLUSION

      For the foregoing reasons, and those stated in the District’s Motion, the Court

should deny plaintiff’s motion for preliminary injunction and for summary judgment,

grant the District’s motion to dismiss plaintiff’s claim for damages, and grant

summary judgment for the District on plaintiff’s remaining claims.

Dated: March 5, 2021.             Respectfully submitted,

                                  KARL A. RACINE
                                  Attorney General for the District of Columbia

                                  TONI MICHELLE JACKSON
                                  Deputy Attorney General
                                  Public Interest Division

                                  /s/ Fernando Amarillas
                                  FERNANDO AMARILLAS [974858]
                                  Chief, Equity Section

                                  /s/ Mateya B. Kelley
                                  MATEYA B. KELLEY [888219451]
                                  MICAH BLUMING [1618961]
                                  Assistant Attorneys General
                                  ANDREW J. SAINDON [456987]
                                  Senior Assistant Attorney General
                                  400 Sixth Street, N.W., Suite 10100
                                  Washington, D.C. 20001
                                  Phone: (202) 724-7854
                                  Fax: (202) 730-0626
                                  mateya.kelley@dc.gov


                                           16
Case 1:20-cv-03531-KBJ Document 13 Filed 03/05/21 Page 19 of 19




                      micah.bluming@dc.gov
                      andy.saindon@dc.gov

                      Counsel for Defendants




                              17
